DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 9, 12 and 15-20 are amended.
Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are moot in view of new ground(s) of rejection.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.
According to Applicant, “independent claims 12 and 19 recite similar limitations” [as independent claim 1].  However, this is not true because at least the limitation(s) added to Claim 1 is/are not recited in independent Claims 12 and 19. 

Therefore, the following arguments from Applicant do not apply to independent claims 12 and 19.
 
Applicant argues:
Also in the above portions of Ramesh, the optimizer has two options upon receiving such a query: it can generate a generic plan or it can generate a specific plan. When generating a generic plan, the optimizer does not take into account the data in the source file. When generating a specific plan, the optimizer does take into account the data in the source file.

The above portions of Ramesh noted that the parsing time is the same for both a generic plan and a specific plan, and thus the parsing cost can be eliminated from consideration. Instead, only the system run-time and actual elapsed time values of a generic plan and a specific plan are compared.

In response, the Examiner submits:
Ramesh teaches that “typically, the parsing time is the same for both a generic plan and a specific plan because the same request is being parsed in both cases”.

Ramesh does not teach that “the parsing time must be the same for both a generic plan and a specific plan”.

Ramesh teaches “if a cached generic plan is costed, however, the parsing has already been done and the parsing cost is eliminated from the calculation for the generic plan's cost” (Ramesh: at least Col. 5 Lines 43-47).  Ramesh, unconditionally).

Applicant further argues:
However, there is no teaching or suggestion in Ramesh of predicting an estimated amount of time necessary for a query parser to fully parse a query before the query parser fully parses the query, and then processing the estimated amount of time necessary for the query parser to fully parse the query and the database constructs in a query optimizer, in order to produce a query execution plan for the query that accounts for the estimated amount of time necessary for the query parser to fully parse the query in combination with the database constructs.
Indeed, there is no need for Ramesh to predict parsing time, since the parsing time is the same for both generic and specific plans. Instead, Ramesh only considers system run-time and actual elapsed time values of the generic and specific plans.

In response, the Examiner submits:
Ramesh does disclose predicting an estimated amount of time necessary for a query parser to fully parse a query, before the query parser fully parses the query (Ramesh: at least Col. 5 Lines 32-38; “cost of generating and executing a plan (generic or specific) for executing a request can be broken down into the cost to parse the request (referred to herein as parsing time)”), wherein the predicting comprises: 
parsing the query for features present in the query (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300) … consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist); inputting the features as an input to a trained machine-learning algorithm (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request note: a SQL query with its features are used to determine and optimize plan); and
receiving as an output from the trained machine-learning algorithm the estimated amount of time necessary for a query parser to fully parse the query into database constructs (Ramesh: at least Col. 1 Lines 27-28; “capturing and saving a system run-time metric and a parsing time… ”; Col. 3 Lines 64-67 further describes parsing – “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305), evaluates it semantically (block 310), and consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”).

Again, Ramesh teaches that “typically, the parsing time is the same for both a generic plan and a specific plan because the same request is being parsed in both cases”.  Ramesh does not teach that “the parsing time must be the same for both a generic plan and a specific plan”.

Ramesh gives a specific scenario where parsing cost “is eliminated from the calculation for the generic plan's cost” (Ramesh: at least Col. 5 Lines 43-47).  Ramesh, however, does not teach that “parsing cost is eliminated from calculation for cost” no matter what (unconditionally).

Applicant further argues:
Moreover, the various elements of Applicant's claimed invention provide solutions to problems not recognized by Ramesh. Consider, for example, the following discussion in Applicant's specification:

[0003] The parser can deconstruct components of a single query provided in the DML syntax into multiple equivalent versions of the query for processing by the optimizer. Similarly, the optimizer can produce multiple query execution plans for a given parsed query provided by the parser. Each alternative query execution plan is equivalent (will produce the same query results) to the other produced query execution plans for the parsed query. Each different version produced by the parser for input to the optimizer and each different execution plan produced by the optimizer may focus on optimizing different aspects of the query, such that selection of the best version is dependent on a multiplicity of factors and/or a state of the database.

[0005] Sometimes, the query parsing time and/or the query optimization time may exceed the actual query execution time for the plan produced by the optimizer. As such, there is a point of diminishing returns in which it becomes non-optimal to attempt to continue optimizing a given query.

[0008] In one embodiment, a method for predictive query parsing time and optimization is provided. A query is parsed for features present in the query. The features are inputted as input to a trained machine-learning algorithm. An estimated amount of time necessary for a query parser to fully parse the query into database constructs is received as output from the trained machine-learning algorithm. The estimated amount of time and the database constructs are processed for producing a query execution plan for the query that accounts for the estimated amount of time in combination with the database constructs.

Predicting query parsing time and query execution time in a database is useful for many database operations, such as and by way of example only, query scheduling, query caching, a query optimizations performed by a query optimizer, and SLA compliance for contractual obligations with customers of the database.

[0018] However, there are tradeoffs that must be accounted for when knowing the query parsing and execution time of a query before query optimization. The query optimizer can make different optimizations based on the parsing and execution times of a query.

[0019] For example, if a database (the parser and the optimizer) spends more time parsing and/or optimizing a query than it takes for the query to actually execute, the optimizer (if it had such knowledge before optimization) can reduce parsing time or some optimization processing without affecting the execution plan for the query.

 [0020] Conversely, the optimizer may spend more time optimizing a given query if it knows that the execution time for the query is high in an effort to reduce the execution time of the query.

[0021] Additionally, prediction of the parsing and execution time of a  
query can help predict if a query is in compliance with a SLA even before the query parsing has started. Such knowledge, helps to tune the database parameters automatically or optimize the query differently (such as increase look ahead processing to produce a better execution plan or to make more use of query execution optimizations, such as in-memory optimizations or Graphics Processing Unit (GPU) accelerators for some of the query operations).
	
In response, the Examiner submits:


The instant claims do not appear to recite, for example, “deconstruct a query into multiple equivalent versions of the query for processing by an optimizer”.

The instant claims also do not appear to recite, for example, “the optimizer produces multiple query execution plans for a given parsed query provided by the parser, wherein each different execution plan produced by the optimizer focuses on optimizing different aspects of the query, such that selection of the best version is dependent on a multiplicity of factors and/or a state of the database”.

The instant claims also do not appear to recite, for example, “wherein the query parsing time and/or the query optimization time exceeds the actual query execution time for a plan produced by the optimizer”.

The instant claims also do not appear to recite, for example, “wherein the optimizer makes different optimization based on the parsing and execution time of a query when the query parsing time and execution time of a query is known before query optimization”.

The instant claims also do not appear to recite, for example, “if the parser and the optimizer spend more time parsing and/or optimizing a query than it takes for the query to actually execute, the optimizer, if it had such knowledge before optimization, reduces parsing time or some optimization processing without affecting the execution plan for the query”

The instant claims also do not appear to recite, for example, “wherein the optimizer spends more time optimizing a query if it knows the execution time for the query is high”.

The instant claims also do not appear to recite “prediction of parsing time and execution time of a query to help predict if a query is in compliance with a SLA before a query parsing has started”.  In fact, the word “compliance” is not even recited in any of the instant claims. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Amended Claim 1 recites “predicting an estimated amount of time necessary for a query parser to fully parse a query, before the query parser fully parses the query, wherein the predicting comprises: parsing the query for features present in the query”.
If the claimed “predicting” of estimated amount of time comprises parsing a query for features in the query, the predicting cannot be before the query parser fully parses the query; this is because query parsing that has not been completed would not yield (tokenize) all of the features present in the query.

Claims 2-11 depend from Claim 1 and are rejected for the same reason(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

Claims 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,621,482 by Ramesh et al. (“Ramesh”).

As to Claim 12, Ramesh teaches a method, comprising: iteratively training a machine-learning algorithm with features extracted from queries (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305), evaluates it semantically (block 310), and consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”; note: a SQL query with its features are used to determine and optimize plan; Col. 6 Line 13 discloses a second time as second iteration, Col. 6 Line 46 discloses a third time as third iteration) and with actual parsing execution times required by a query parser when parsing the queries into database constructs for further processing by a query optimizer (Ramesh: at least Col. 6 Lines 17-19; determining “if Pscpu is a small fraction (in one embodiment less than 1 percent; in one embodiment less than 5 percent; in one embodiment less than 10 percent) of Rscpu”; note: classifies as within 1 percent range, 5 percent range, 10 percent range) and producing a trained machine-learning algorithm that when provided a candidate query with candidate features produces as output a predicted Ramesh: at least Col. 6 Lines 10-13 & 42-43; “capture specific plan system run-time metric (e.g., Rscpu), specific plan elapsed time (Rset), parsing time (Pset)”; note: any query can be a candidate query);
extracting the candidate features from the candidate query for execution against a database (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305) … consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”); inputting the candidate features into the trained machine-learning algorithm (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305), evaluates it semantically (block 310), and consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”; note: a SQL query with its features are used to determine and optimize plan); receiving the predicted parsing execution time back from the trained machine-learning algorithm (Ramesh: at least Col. 1 Lines 27-28; “capturing and saving a system run-time metric and a parsing time… ”; Col. 3 Lines 64-67 further describes parsing – “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305), evaluates it semantically (block 310), and consults a data ); and producing a query execution plan in a query optimizer for executing the candidate query based at least in part on the predicted parsing execution time provided by the trained machine-learning algorithm (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan”).

As to Claim 15, Ramesh teaches the method of claim 12, wherein producing further includes providing the candidate query to the query parser that produces database constructs from the candidate query (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300)) and providing the predicted parsing execution time with the database constructs to the query optimizer for producing the query execution plan (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan”). 

As to Claim 16, Ramesh teaches the method of claim 12, wherein providing further includes adjusting, by the query optimizer, the query execution plan based on a Service Level Agreement (SLA) associated with the candidate query in view of the Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan”; note: the agreement can be a guarantee that defines what percentage of the run-time metric a parsing occupies). 

As to Claim 17, Ramesh teaches the method of claim 12, further comprising, identifying an actual query execution time for executing the query execution plan (Ramesh: at least Col. 6 Lines 10-13 & 42-43; “capture specific plan system run-time metric (e.g., Rscpu), specific plan elapsed time (Rset), parsing time (Pset)” and “generic plan parsing time should be the same as the specific plan parsing time) and when the predicted parsing execution time and/or the actual query execution time exceeds a threshold amount of time, caching the query execution plan in memory (Ramesh: at least Col. 2 Lines 50-52; “generate and cache a generic plan based on a comparison of the system run-time metric and the parsing time for executing the specific plan”). 

As to Claim 18, Ramesh teaches the method of claim 12, further comprising, identifying resources required by the query execution plan and based on the predicted Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan”) performing one or more of: scheduling the candidate query for execution to ensure a Service Level Agreement (SLA) for the candidate query is satisfied by the resources at a scheduled time; dynamically increasing priorities for the resources to ensure the SLA is satisfied at the scheduled time; and dynamically increase the total number of resources to ensure the SLA is satisfied (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “… in response, the method may include generating a generic plan”; note: generating another plan as increasing number of resources). 

As to Claim 19, Ramesh teaches a database, comprising: at least one hardware processor; a non-transitory computer-readable storage medium having executable instructions representing a query parsing time predictor (Ramesh: at least Col. 6 Lines 4-5; “generate (and estimate the cost of) a specific plan”), a query parser, and a query optimizer (Ramesh: at least Fig. 3; parser and optimizer);
the query parsing time predictor configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300) … consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist), process the features to provide a predicted parsing execution time for the query parser to fully parse the query into database constructs (Ramesh: at least Col. 1 Lines 27-28; “capturing and saving a system run-time metric and a parsing time… ”; Col. 3 Lines 64-67 further describes parsing – “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305), evaluates it semantically (block 310), and consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”; a-t least Col. 1 Lines 27-28; “capturing and saving a system run-time metric and a parsing time… ”), provide the query to the query parser (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300)), and provide the predicted parsing execution time to the query optimizer (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan);
the query parser configured to execute on the at least one hardware process from the non-transitory computer-readable storage medium and to perform processing to parse the query into the database constructs (Ramesh: at least Col. 3 Lines ); and
the query optimizer configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to use the predicted parsing execution time along with the database constructions to produce a query execution plan for the query (Ramesh: at least Col. 1 Lines 43-47; determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,621,482 by Ramesh et al. (“Ramesh”) in view of US Patent 6,061,676 by Srivastavaet al. (“Srivastava”).

As to Claim 1, Ramesh teaches a method, comprising: 
predicting an estimated amount of time necessary for a query parser to fully parse a query, before the query parser fully parses the query (Ramesh: at least Col. 5 Lines 32-38; “cost of generating and executing a plan (generic or specific) for executing a request can be broken down into the cost to parse the request (referred to herein as parsing time)”), wherein the predicting comprises: 
parsing the query for features present in the query (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300) … consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist); inputting the features as an input to a trained machine-learning algorithm (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305), evaluates it semantically (block 310), and consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”; note: a SQL query with its features are used to determine and optimize plan); and
the estimated amount of time necessary for a query parser to fully parse the query into database constructs (Ramesh: at least Col. 1 Lines 27-28; “capturing and saving a system run-time metric and a parsing time… ”; Col. 3 Lines 64-67 further describes parsing – “parser 205 interprets the SQL request (block 300), checks it for proper SQL syntax (block 305), evaluates it semantically (block 310), and consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”); and processing the estimated amount of time necessary for the query parser to fully parse the query (Ramesh: at least Col. 1 Lines 44-46; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan”) and the database constructs (Ramesh: at least Col. 4 Lines 1-2; “parser 205 … consults a data dictionary to ensure that all of the objects specified in the SQL request actually exist”) and producing a query execution plan for the query that accounts for the estimated amount of time necessary for the query parser to fully parse the query in combination with the database constructs (Ramesh: at least Col. 1 Lines 44-46; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan”; note: a plan would account for database constructs that are parts of a query).
Ramesh does not explicitly disclose, but Srivastava discloses query and database constructs that are in a query optimizer (Srivastava: at least Fig. 2, Col. 4 Lines 52-55; “complex SQL query 10 is broken down into blocks 21, which are then translated by a translation process 22 into relational algebraic expressions 23”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srivastava’s feature of query and database constructs that are in a query optimizer (Srivastava: at least Fig. 2, Col. 4 Lines 52-55) with Ramesh’s method.
The suggestion/motivation for doing so would have been to handle complex SQL query “composed of multiple blocks” and “grouping /aggregation view relations and correlated subqueries (i.e., a subquery which is dependent upon some variable(s) whose value is determined in an "outer" query)” (Srivastava: at least Col. 1 Lines 58-64).

As to Claim 3, Ramesh and Srivastava teach the method of claim 1, wherein parsing further includes parsing the features as reserved syntax that identifies database operations for a given Data Manipulation Language (DML) format of the query (Ramesh: at least Col. 4 Lines 14-17; “for example … SELECT * FROM t1”; note: SELECT statement in DML format). 

As to Claim 4, Ramesh and Srivastava teach the method of claim 3, wherein parsing further includes identifying the given DML format as a Structured Query Language (SQL) format (Ramesh: at least Col. 4 Lines 1 & 14-17; “SQL request” and “for example … SELECT * FROM t1”; note: SELECT statement in SQL format). 

As to Claim 7, Ramesh and Srivastava teach the method of claim 1, wherein receiving further includes receiving the output as a classification identifier that identifies a classification time range that the estimated amount of time falls within (Ramesh: at least Col. 6 Lines 17-19; determining “if Pscpu is a small fraction (in one embodiment less than 1 percent; in one embodiment less than 5 percent; in one embodiment less than 10 percent) of Rscpu”; note: classifies as within 1 percent range, 5 percent range, 10 percent range).

As to Claim 8, Ramesh and Srivastava teach the method of claim 1, wherein receiving further includes receiving the estimated amount of time as an actual predicted time for parsing the query by the query parser (Ramesh: at least Col. 6 Lines 17-19; determining “if Pscpu is a small fraction (in one embodiment less than 1 percent; in one embodiment less than 5 percent; in one embodiment less than 10 percent) of Rscpu”; note: predicted as less than 1 percent, 5 percent, 10 percent). 

As to Claim 9, Ramesh and Srivastava teach the method of claim 1, wherein processing further includes passing the query to the query parser (Ramesh: at least Col. 3 Lines 64-67; “parser 205 interprets the SQL request (block 300)) and the estimated amount of time to the query optimizer for the producing of the query execution plan (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan”). 

As to Claim 11, Ramesh and Srivastava teach the method of claim 1 further comprising: obtaining an actual parsing execution time for parsing the query by the query parser (Ramesh: at least Col. 6 Lines 10-13 & 42-43; “capture specific plan system run-time metric (e.g., Rscpu), specific plan elapsed time (Rset), parsing time (Pset)” and “generic plan parsing time should be the same as the specific plan parsing time”); and providing the actual parsing execution time with a query identifier for the query back to the trained machine-learning algorithm for dynamic learning and adjustment by the trained machine-learning algorithm based on the actual parsing execution time required by the query parser (Ramesh: at least Col. 1 Lines 43-44 & 46-47; “determining that the parsing time for executing the specific plan is not a small fraction of the system run-time metric for executing the specific plan. In response, the method may include generating a generic plan”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,621,482 by Ramesh et al. (“Ramesh”) in view of US Patent 6,061,676 by Srivastavaet al. (“Srivastava”), and further in view of US Patent 5,761,493 by Blakeley et al. (“Blakeley”).

As to Claim 2, Ramesh and Srivastava teach the method of claim 1.
Ramesh and Srivastava do not explicitly disclose, but Blakeley discloses, wherein parsing further includes processing the parsing as a preprocessor of the query parser before the query parser fully parses the query into the database constructs (Blakeley: at least Abstract; “processing queries includes a preprocessor to parse, optimize, and translate object query language statements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Blakeley’s feature of wherein parsing further includes processing the parsing as a preprocessor of the query parser before the query parser fully parses the query into the database constructs (Blakeley: at least Abstract) with method disclosed by Ramesh and Srivastava.
The suggestion/motivation for doing so would have been to parse and optimize query embedded in a host language (Blakeley: at least Col. 12 Lines 24-26).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,621,482 by Ramesh et al. (“Ramesh”) in view of US Patent 6,061,676 by Srivastavaet al. (“Srivastava”), and further in view of US PGPUB 2017/0323001 by Schwing et al. (“Schwing”).

As to Claim 5, Ramesh and Srivastava teach the method of claim 4.
Ramesh and Srivastava do not explicitly disclose, but Schwing discloses wherein identifying further includes identifying semantics within the query representing database views (Schwing: at least ¶¶0038-0039; “a query may be SELECT * from "CALCVIEW" T1 inner join "REGION_TABLE" T2 on T1. "region"=T2.="dimid". Next, at operational block 520, the selected calculation scenario may be optimized” and “… parse and compile the SQL query given by a user such that it can be represented in the form of one or more logical SQL (relational) operations. One logical SQL operator can thereby be a search (sub select) on a calculation view”), nested views (Schwing: at least ¶0039; “translate/unfold the nested calculation view query into a SQL plan”), and join indexes (Schwing: at least ¶0038; “a query may be SELECT * from "CALCVIEW" T1 inner join "REGION_TABLE" T2 on T1. "region"=T2.="dimid").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schwing’s feature of wherein Schwing: at least ¶¶0038-0039), nested views (Schwing: at least ¶0039), and join indexes (Schwing: at least ¶0038) with method disclosed by Ramesh and Srivastava.
The suggestion/motivation for doing so would have been to “define parameterized calculation schemas that are specialized when the actual query is issued” and “provide additional flexibility” by refining operations “upon invoking the calculation model” (Schwing: at least ¶0023).

As to Claim 6, Ramesh, Srivastava and Schwing teach the method of claim 5, wherein identifying further includes recording with the features a frequency with which each semantic appears within the query (Schwing: at least ¶0017; “a calculation scenario 150 can include individual nodes 111-114 (e.g., calculation views), which in turn each define operations such as joining various physical or logical indexes and other calculation views (e.g., the CView.sub.4 node 114 is illustrated as a join of the CView.sub.2 node 112 and the CView.sub.3 node 113)”; note: frequency of nodes are records – here, count of 4 views represented by 4 nodes “which in turn each define operations such as joining various physical or logical indexes and other calculation views”; ¶0029 also discloses “converting one or more calculation views into relational database language note: count of calculation views are tracked so that they can be unfolded).
 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,621,482 by Ramesh et al. (“Ramesh”) in view of US Patent 6,061,676 by Srivastavaet al. (“Srivastava”), and further in view of US PGPUB 2009/0106214 by Jain et al. (“Jain”).

As to Claim 10, Ramesh and Srivastava teach the method of claim 1.
Ramesh and Srivastava do not explicitly disclose, but Jain discloses further comprising: scheduling the query for execution at a scheduled time (Jain: at least ¶0039; “a scheduler is invoked to allocate time slot(s)”); and processing the query execution plan for the query against a database at the scheduled time (Jain: at least ¶0039; “execution of the modified plan eventually results in execution of the new continuous query at an appropriate time (depending on when its operators are scheduled for execution), in addition to execution of existing queries”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jain’s features of scheduling the query for execution at a scheduled time (Jain: at least ¶0039; “a scheduler is ”); and processing the query execution plan for the query against a database at the scheduled time (Jain: at least ¶0039) with the method disclosed by Ramesh and Srivastava.
The suggestion/motivation for doing so would have been to allow for planning of query execution at an appropriate time (Jain: at least ¶0039, 0042).

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,621,482 by Ramesh et al. (“Ramesh”) in view of NPL “Regression-based Self-tuning Modeling of Smooth User-defined Function Costs for an Object-Relational Database Management System Query Optimizer” by Lee et al. (“Lee”).

As to Claim 13, Ramesh teaches the method of claim 12.
Ramesh does not explicitly disclose, but Lee discloses wherein iteratively training further includes training the machine-learning algorithm as a regression-based neural network (Lee: at least 1.3 on pg. 674; “updating a cost function incrementally”; 1.4. Scope of the work on pg. 674 further discloses “regression achieves more accurate cost estimate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s feature of wherein iteratively training further includes training the machine-learning algorithm as a regression-based neural network (Lee: at least 1.3 and 1.4 on pg. 674) Ramesh’s method.
Lee: at least Top of pg. 673).

As to Claim 14, Ramesh teaches the method of claim 12.
Ramesh does not explicitly disclose, but Lee discloses wherein iteratively training further includes training the machine-learning algorithm as a classification-based neural network (Lee: at least 1.3 on pg. 674; “updating a cost function incrementally” and “… eventually the model becomes stable”; 1.4. Scope of the work on pg. 674 further discloses “regression achieves more accurate cost estimate”; note: classifies as stable or not; adapting stops when model becomes stable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s feature of training the machine-learning algorithm as a classification-based neural network (Lee: at least 1.3 and 1.4 on pg. 674) Ramesh’s method.
The suggestion/motivation for doing so would have been to a provide modeling of “the execution costs of user-defined functions (UDFs) for the query optimizer” (Lee: at least Top of pg. 673).

As to Claim 20, Ramesh teaches the database of claim 19.
Ramesh does not explicitly disclose, but Lee discloses wherein query parsing time predictor is further configured to pass the features as input to a trained regression-based neural network (Lee: at least 2.1. ORDBMS’s extensible query optimizers on pg. 675; “a query typically has many possible execution strategies and a query optimizer chooses the most efficient one”; 1.4. Scope of the work on pg. 674 further discloses “regression achieves more accurate cost estimate”; note: features are parts of query and would be passed together with query) or a trained classification-based neural network and receive the predicted parsing execution time as output from the trained regression-based neural network or the trained classification-based neural network (Lee: at least 1.4. Scope of the work on pg. 674; “regression achieves more accurate cost estimate”; note: parsing cost is part of execution cost). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features of wherein query parsing time predictor is further configured to pass the features as input to a trained regression-based neural network (Lee: at least 1.4. Scope of the work on pg. 674, 2.1. ORDBMS’s extensible query optimizers on pg. 675) or a trained classification-based neural network and receive the predicted parsing execution time as output from the trained regression-based neural network or the trained classification-based neural network (Lee: at least 1.4. Scope of the work on pg. 674) with Ramesh’s method.
Lee: at least Top of pg. 673).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30PM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W./
Examiner, AU 2168
20 May 2021

/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168